El Juez Presidente Sr. Hernández,
emitió la opinión del tribunal.
En pleito seguido ante la Corte de Distrito de San Juan, Sección Primera, por Dolores Gutiérrez del Arroyo contra Herederos de Rafael Gutiérrez del Arroyo et al., sobre en-trega de cantidades y rectificación ele contratos, recayó sen-tencia en 29 de mayo de 1919 contra los demandados.
Dicha sentencia fué anulada por resolución de dos de enero de 1920 en cuanto a tres de los demandados, y contra esa resolución interpuso la demandante recurso de apela-ción y formalizado ante esta Corte Suprema mediante ar-chivo de la correspondiente transcripción de autos, habiendo presentado el apelante alegato escrito para sostenerlo.
La misma sentencia fué anulada por otra resolución posterior de 19 de marzo de 1920, en cuanto a otro de los de-mandados a quien no afectaba la primera resolución de nu-lidad, y de esa segunda resolución apeló también la deman-dante, sin que aun haya radicado la transcripción de autos en la secretaría de esta Corte Suprema para la tramitación del recurso.
La parte apelante en ambos recursos, con los hechos que dejamos expuestos por base, ha presentado moción en 24 *509de abril próximo pasado con súplica de que sean acumulados ambos recursos, de tpie la transcripción para el primero se tenga por presentada para la tramitación del segundo, sin perjuicio de cualquier transcripción adicional, y de que el alegato en apoyo del primer recurso se entienda extensivo al segundo sin perjuicio de presentar un alegato adicional.
' La vista de la anterior moción tuvo lugar con la sola asistencia del peticionario.
Por precepto imperativo de la ley la parte apelante está en el deber de presentar a esta Corte Suprema la transcrip-ción necesaria para la tramitación del recurso de apelación y esa transcripción debe prepararse en la corte inferior ante la cual pueden hacerse por las partes interesadas en tiempo oportuno las estipulaciones que juzguen procedentes.
Nos falta base para tomar acción sobre la acumulación, de los recursos, uno de los cuales está en tramitación y el otro está pendiente aun de la transcripción de autos.
Procede denegar la moción de 24 de abril de 1920.

Denegada la moción solicitando acumulación de recursos.

Jueces concurrentes: Sres. Asociados Wolf, del Toro, A.1drey y Hutchison. 1